DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending. Claims 1-10 are amended. Claims 11-20 are newly added. 
In view of the amendments, filed 04/05/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 01/20/2022:
Drawings objection
Claim objections
Rejection of claims 1-10 under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Stammberger
Nonstatutory double patenting rejection, as Terminal Disclaimer has since been filed

Priority
In Applicant’s Remarks, filed 04/05/2022, Applicant requests acknowledgment of priority and that the certified copies of the priority documents have been received. Receipt is acknowledged of certified copies of US Application No. 62693454, with filing date 07/03/2018, and the claim to domestic benefit in this national phase application.

Claim Objections
Claims 1 and 12-20 are objected to because of the following informalities:  
Claim 1 should include a comma in line 5 between “direction” and “and” in order to clarify the “having a gap…” is further description of the powder compartment and not said wall structures.
Claims 12-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-10, respectively. It is noted that all claims are currently dependent on claim 1, and the dependent claims 12-20 recite the same limitations as 2-10, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 8 and 18, “a mechanism for emptying powder…” The specification provides corresponding structure for the claimed generic placeholder of “a mechanism,” including wall structures which can be separable for the purpose of removing and cleaning out powder after a manufacturing process (p. 5, lines 34-39).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stammberger et al., US 2019/0134715 A1 (of record).

Stammberger discloses a powder module 1 for an apparatus 2 for additively manufacturing three-dimensional objects by means of successive layer-wise selective irradiation and consolidation of layers of a powdered build material 4 (Fig. 1, [0039]). The powder module 1 comprises a powder chamber 6, outer walls 6a-6b, and carrying device 9 (Fig. 1, [0042]). The carrying device 9, for carrying build material, comprises various functional units, including the carrying unit 8 defining the bottom of the powder chamber (Fig. 1, [0042]). The carrying device 9 further comprises an extendable guiding unit 12 for guiding motion of the carrying unit 8 between positions (Fig. 1, [0051]-[0052]). A plurality of cylindrical guiding segments 12a-12c are moveably supported relative to each other along a motion axis and arranged in a telescopic arrangement (Fig. 1, [0022], [0054]). An inner volume 13 of the guiding unit is shielded from the outside against undesired entry of build material ([0055]).

    PNG
    media_image1.png
    642
    668
    media_image1.png
    Greyscale


As to claim 1, Stammberger therefore discloses an apparatus for manufacturing a three-dimensional object from powder (apparatus 2), comprising a powder compartment (powder module 1) having at least two wall structures (outer walls 6a-6b, walls of guiding segments 12a-12c) movable in relation to each other in a movable direction (guiding segments 12a-12c movable along motion axis, for relative motion between outer walls and guiding segments), said wall structures being at least partly overlapping in the movable direction (Fig. 1), providing a variable volume for enclosing powder (powder chamber volume 7 enclosing powder 4 is dependent on position of extendable guiding unit 12 along motion axis P1, Fig. 1).
Stammberger does not explicitly disclose a gap between the at least two wall structures through which powder within the powder compartment is able to leak.
However, Stammberger discloses the apparatus specifically features sealing elements (see sealing unit 14) between the movable guiding segments (e.g., 12a and 12b, 12b and 12c) for powder-proof sealing ([0024], [0059], Figs. 1-4). While a carrying unit / build plate 8 located above this area is depicted as separating the bulk of the powder from the guiding segments 12a-12c below, the inclusion of specific sealing elements to prevent against powder intrusion suggests that powder leaking from above, between the moving walls, was known and expected by Stammberger. Furthermore, since the wall structures are relatively movable, the presence of a gap or space between them would be obvious in order to reduce friction to the extent that the parts are relatively movable. The tendency of powder to leak through a gap between moving structures containing powder is known and evidenced by the fact that Stammberger teaches the use of seals between the lower moving elements to prevent powder intrusion to the inner volume.
Accordingly, it would have been obvious to one of ordinary skill in the art that Stammberger, while silent regarding the powder compartment having a gap as claimed, clearly provided an apparatus featuring a powder compartment having a gap between the at least two wall structures through which powder within the powder compartment is able to leak. Given the reasoning set out above, one of ordinary skill in the art would conclude that the apparatus taught by Stammberger included the gap as claimed and that Stammberger suggests powder from the powder compartment leaking through said gap.

As to claim 2, Stammberger teaches the apparatus according to claim 1, wherein said at least two wall structures are vertical wall structures (see orientation of 6a-6b and 12a-12c in Fig. 1).

As to claim 3, Stammberger teaches the apparatus according to claim 1, wherein said at least two wall structures are inner and outer wall structures (inner wall structures 12a-12c and outer wall structures 6a-6b).

As to claim 4, Stammberger teaches the apparatus according to claim 1, wherein said at least two wall structures includes an outer wall structure having a fixed position (6a-6b are structural elements with no movement mechanism, i.e., fixed) and an inner wall structure being movable (12a-12c are moveably supported), and wherein a floor is attached to said inner wall structure (carrying unit 8 is connected to guiding segment 12c).

As to claim 5, Stammberger teaches the apparatus according to claim 1, where said two wall structures have a shape of an inner cylinder and an outer cylinder (guiding segments (12a-12c in Fig. 1) may have a cylindrical or hollow-cylindrical shape ([0022]). 

As to claim 6, Stammberger teaches the apparatus according to claim 1 as set forth above. Stammberger further discloses the moveable partly-overlapping guiding segments (i.e., 12a-12c in Fig. 1) may have a cylindrical or hollow-cylindrical shape ([0022]). Stammberger is silent as to the at least two wall structures having a shape of an inner circular cylinder and an outer circular cylinder. 
One of ordinary skill in the art would find a shape modification obvious if there is no evidence that the particular configuration of the claimed shape was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B). The instant disclosure does not provide an indication that any specific cross-sectional shape of the walls is significant in terms of, for example, containing the powder. The instant disclosure instead states that the wall structures can be formed with a suitable cross-section including, for example a circular or square or rectangular cross section (p. 3, lines 32-33; p. 4, line 2). 
The claimed configuration therefore is a matter of choice, and a person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the two wall structures having the shape of an inner cylinder and an outer cylinder taught by Stammberger so that the cylinders were circular cylinders.

As to claim 7, Stammberger teaches the apparatus according to claim 1, comprising a third wall structure for reducing internal volume for the three-dimensional object of said powder compartment (see 12b or 12a of Fig. 1).

As to claim 9, Stammberger teaches the apparatus according to claim 1, wherein said three-dimensional object is manufactured layer by layer from said powder (for additively manufacturing three-dimensional objects by means of successive layer-wise selective irradiation and consolidation of layers of a powdered build material, [0039]).

As to claim 10, Stammberger teaches the apparatus of claim 1, wherein said three-dimensional object is fabricated by additive manufacturing (for additively manufacturing three-dimensional objects, [0039]).

As to claim 11, Stammberger discloses an apparatus for manufacturing a three-dimensional object from powder (apparatus 2), comprising a powder compartment (powder module 1) having at least two wall structures (outer walls 6a-6b, walls of guiding segments 12a-12c) movable in relation to each other in a movable direction (guiding segments 12a-12c movable along motion axis, for relative motion between outer walls and guiding segments), said wall structures being at least partly overlapping in the movable direction (Fig. 1).
Stammberger discloses the outer wall structure positioned for direct contact with powder within the powder compartment (outer walls 6a-6b, Fig. 1), but Stammberger does not explicitly disclose the wall structures of the guiding segments are positioned for direct contact with powder within the powder compartment.
However, Stammberger discloses the apparatus specifically features sealing elements (see sealing unit 14) between the movable guiding segments (e.g., 12a and 12b, 12b and 12c) for powder-proof sealing ([0024], [0059], Figs. 1-4). While a carrying unit / build plate 8 located above this area is depicted as separating the bulk of the powder from the guiding segments 12a-12c below, the inclusion of specific sealing elements to prevent against powder intrusion to the inner volume suggests that powder contacting the wall structures of the guiding segments was known and expected by Stammberger. In the structure taught by Stammberger, at least the external faces of wall structures of the guiding segments are therefore expected to be positioned for direct contact with powder within the powder compartment, as evidenced by the fact that Stammberger teaches the use of seals between the lower moving segments to prevent powder from crossing to the inner volume.
Accordingly, one of ordinary skill in the art would conclude that Stammberger, while silent regarding each of said wall structures being positioned for direct contact with powder within the powder compartment, teaches the described apparatus where each of said wall structures is positioned for direct contact with powder within the powder compartment. 

Regarding claims 12-17 and 19-20, see the above rejections for claims 2-7 and 9-10, respectively.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammberger as applied to claim 1 above, and further in view of Hoppe et al., WO 2018/210521 A1, cited in Applicant’s IDS. A machine translation of Hoppe has previously been made of record.

As to claims 8 and 18, Stammberger teaches the apparatus according to claim 1 as set forth above. Stammberger fails to disclose a mechanism for emptying powder from said powder compartment.
Hoppe teaches a device for producing three-dimensional workpieces comprising a carrier for receiving raw material powder and a radiation unit for selectively radiating the raw material powder applied to the carrier in order to produce on the carrier a workpiece made of the raw material powder by a generative layering construction process (Abstract). The device comprises a building cylinder defined by a vertically-extending building cylinder wall ([0026]-[0027]). Hoppe teaches that, after completion of the construction process, outer wall elements enclosing the workpiece and surrounding powder can be raised so that there is a gap between the lowermost section of the building cylinder wall and the carrier where powder can trickle down and away from the building cylinder (Fig. 4b, [106], [0209]), i.e., a separable outer wall structure. By moving the wall upwards, an unpacking process for the finished workpiece can be initiated, and then a new building process can begin ([108]-[109]).
It would have been obvious before the effective filing date of the claimed invention to modify the apparatus disclosed by Stammberger with a mechanism for emptying loose powder from said powder compartment so that unpacking of the finished workpiece could be achieved and a new building process could begin, as taught by Hoppe.

Response to Arguments














Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
Applicant argues (p. 9) against the previous 102 rejection to the extent it is applied to the claims as amended. Applicant notes that claim 1 recites “said wall structures…having a gap between the at least two wall structures through which powder within the powder compartment is able to leak,” and Stammberger at least fails to disclose this feature. Applicant remarks that, in Stammberger, the powder is all contained within the confines of walls 6a and 6b and the build plate 8a, as shown in Figure 1, and there is no gap between the walls 6a-6b and the build plate 8a. Further, the guiding unit 12 is separated from any contact with powder in the powder compartment by build plate 8a.
In view of the amendment, the previous 102 rejection has been withdrawn. With respect to the current rejection, the arguments in general are not found persuasive. As described in the above 103 rejection, Stammberger teaches using sealing elements between moving segments of the guiding segment walls in order to provide a seal against powder intrusion. The teaching clearly indicates that powder leaking through the containment between the outer walls 6a-6b and the build plate (and therefore between the outer walls and the guiding segment walls) was recognized and expected by Stammberger. The provision of a seal at guiding segments 12a-12b and 12b-12c in order to prevent powder from getting inside these walls indicates that it was expected that the guiding segments 12a-12c would not be fully separated from contact with powder in the powder compartment. The teachings of Stammberger support the knowledge of one of ordinary skill in the art that relatively small particles of powder used in an additive manufacturing process would tend to leak between the relatively moving surfaces containing said powder.
Applicant argues (p. 9) that, similar to the deficiencies of Stammberger with respect to claim 1, new claim 11 recites limitations not disclosed in Stammberger, e.g., “each of said wall structures being positioned for direct contact with powder within the powder compartment,” and for at least this reason Stammberger cannot anticipate claim 11 or any claim that depends therefrom. 
The current rejection of new claim 11 does not rely on anticipation by Stammberger. In Fig. 1 of Stammberger, it is clear that the outer walls 6a-6b are positioned for direct contact with powder within the powder compartment. While Stammberger does not explicitly disclose the wall structures of the guiding segments are positioned for direct contact with powder, as described above, Stammberger’s teaching of sealing elements between the guiding segments 12a-12c suggests that powder contact with these wall structures, at least externally, was also expected, as the seals function to prevent powder from crossing to the inner volume inside of the guiding segments. As such, one of ordinary skill in the art would have recognized that the wall structures of the guiding segments of Stammberger are also positioned for direct contact with powder within the powder compartment at some point during the additive manufacturing process. It is noted that none of the claims currently depends from claim 11.
Regarding previous rejections of claims 6 and 8 under 35 U.S.C. 103, Applicant argues that Stammberger at least fails to disclose or render obvious all of the elements recited in claim 1, and no combination of Stammberger or Hoppe (relied upon for previous rejection of claim 8) renders obvious all of the elements recited in dependent claims 6 or 8.
The arguments are not found persuasive. It appears that the arguments are directed to the failure of Stammberger to disclose or render obvious the elements of claim 1, which has been addressed in the above response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754